DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 10/17/2019.  As directed by the amendment, claims 8 and 13-16 have been amended. As such, claims 1-16 are pending in the instant application.

Information Disclosure Statement
The references cited in the PCT international search report by the Australian Patent Office have been considered, but some will not be listed on any patent resulting from this application because not all were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have all the references printed on such resulting patent, a separate listing of the omitted references (and copies thereof, as relevant), preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Dry Powder Inhaler and Flexible Bag Spacer Device for a Dry Powder Inhaler.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1 would be more clear if line 2 were to recite “with a spacer device, the spacer device comprising:” and then have the next two line returns (starting with “a body” and “a demountable, flexible bag”) indented one more tab
Claim 1, lines 16-17 would be more clear if they read “formation therewithin of a 
Claim 12, line 2 should read “and/or” (i.e. a slash between “and or”)
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-11 of U.S. Patent No. 11,207,476 B2 in view of Fink et al. (US 2011/0108025 A1; hereinafter “Fink”), Sievers et al. (US 2008/0035143 A1; hereinafter “Sievers”) and Djupesland et al. (US 2009/0293873 A1; hereinafter “Djupesland”). The patented claims recite anticipatory spacer structure, except they lack the angle of the “V” shape and the inclusion of a piercing DPI, and they do not explicitly state that the open inflated/distended shape is engineered as recited by instant claim 10 or that the size, shape or distensibility is selected as recited by instant claim 12. However, Fink teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for the angle between an inlet (24) and a vertical axis (A) of a spacer body to be in the range of 1-45 deg (Fig. 3; para [0124]), and suggests an angle between the inlet (24) and the outlet (26) of around 90 degrees (Fig. 3), Sievers demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to utilize a readily collapsible (para [0035]) bag spacer (inflatable reservoir 30) that has some size, shape and distensibility, and it is disclosed for use with patients, such that the size, shape and distensibility is fully capable of having been selected according the claimed criteria and is understood to fall within ranges that would be appropriate to said selection given its intended use, in conjunction with a DPI (dry powder inhaler 100) including expulsion means as recited in instant claim 15 (compressible component 20) and drug encapsulated in a capsule (Fig. 1; para [0038]), and Djupesland demonstrates that DPIs with piercing means and expulsion means as recited instant claims 14-16 (Figs. 1/12/15; paras [0169-176], [0306], [0320]) were well known in the respiratory therapy art before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date to include in the patented claims an angle within the instant .
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,207,476 B2 in view of Fink, Sievers and Djupesland as applied to claim 1 above, and further in view of Lisberg (US 2016/0256641 A1; hereinafter “Lisberg”). The patented claims recite providing for a sealing engagement between the inhaler and the inlet, but they do not explicitly recite a sealing collar surrounding the inlet. However, Lisberg demonstrates that such a collar (adapter 40) (Fig. 1; para [0033]) was well known in the spacer-inhaler connection art before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date of the claimed invention to include such a collar in the patented claims as taught by Lisberg, in order to utilize a known component to provide the sealing provided for in the patented claims.

Claims 1, 3, 4, 6 and 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 18-21 of copending Application No. 16/606,099 in view of Lisberg, Sievers and Djupesland.
The co-pending claims recite anticipatory spacer structure, except they do not explicitly state that the bag is attached below the body, and they lack the inclusion of a piercing .
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/606,099 in view of Sievers and Djupesland as applied to claim 1 above, and further in view of Engelbreth et al. (US 2016/0030687 A1; hereinafter “Engelbreth”). The co-pending claims do not recite the body, inlet, outlet and/or bag being treated with an anti-static agent. However, it would have been obvious to an artisan before the effective filing date of the claimed invention to include this limitation in the copending claims, as this was common practice .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-16) recites the limitation "the inlet " in line 9 and “the outlet” in line 11.  There is insufficient antecedent basis for these limitations in the claim, because lines 3-4 recite “inlet and outlet passages”, which are understood to be separate elements. As best understood, for purposes of examination, claim 1, lines 9/11 will be considered to read “an inlet/outlet of the spacer device”. The confusion between these four elements also spills over into claims 6 and 7, which, as best understood, will be considered to read “wherein the inlet/outlet passage comprises a mount/mouthpiece defining the inlet/outlet

Regarding claim 12, the claim appears to be directed to a mental step (“selection”), but the claims are apparatus claims, and the step is based on a particular patient, which is, by definition, not a finite/fixed reference point. Applicant could further/properly limit the apparatus by reciting particular size, shape and/or distensibility ranges for the bag, but claim 12 as currently presented is indefinite.

Claim Interpretation
In view of the instant specification, “below the body” as recited by claim 1, line 6 is understood to mean on an opposite side of the body from the inlet and outlet passages, such that when the body is held so as to position the inlet and outlet passages upward, the bag extends downward.


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg (US 2016/0256641 A1; hereinafter “Lisberg”), Fink et al. (US 2011/0108025 A1; hereinafter “Fink”), Sievers et al. (US 2008/0035143 A1; hereinafter “Sievers”) and Djupesland et al. (US 2009/0293873 A1; hereinafter “Djupesland”).
a Inhaler arrangement (Figs. 1/18) comprising a MDI (comprising MDI actuator 58) (Fig. 18; para [0009]) arranged in fluid communication with a spacer device (delivery device 20) (Fig. 1) comprising: 
a body (comprising cap 28 and mouthpiece 22) in the form of a generally V-shaped mounting formed by opposing inlet (through collar 36) (Fig. 12) and outlet (through mouthpiece 22) passages (collar 36 is on the opposite side of the cap from the mouthpiece, and collar 36 is also angled toward mouthpiece 22, such that the inlet and outlet passages are considered to be opposed) intersecting at an angle (A) along their respective longitudinal axes (Fig. 1); and 
a demountable, flexible bag (bag 44 with end cap 46) attached below the body (Figs. 1 and 17; paras [0030] and [0036]), the bag and body together defining a chamber (Fig. 17 in view of Figs. 12 and 15), such that the inlet and outlet passages are in fluid flow communication with an interior of the chamber (para [0038]); 
wherein an inlet (opening defined by collar 36) (Fig. 12) is configured for operative connection to the inhaler containing a drug to be inhaled (para [0038]); 
wherein an outlet (the opening at the top of mouthpiece 22) is configured to be operatively received by a user's mouth (per the definition of a mouthpiece); 
wherein the flexible bag serves as reservoir to allow for the formation of a vapour or particle cloud of the drug to be inhaled therewithin following activation of the inhaler (para [0038]), the flexible bag being configured to be at least partially inflatable and at least partially deflatable commensurate with breathing and/or rebreathing of said user (since the bag is flexible and the system is closed, the bag will necessarily at least partially deflate and at least partially inflate with a single breath .
Lisberg is silent regarding the angle being between 30 and 170 degrees. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Fink teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention for the angle between an inlet (24) and a vertical axis (A) of a spacer body to be in the range of 1-45 deg (Fig. 3; para [0124]), and suggests an angle between the inlet (24) and the outlet (26) of around 90 degrees (Fig. 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the angle of Lisbert to arrive at an angle within the instant range through routine experimentation and as taught by Fink, in order to provide the expected result of an angle that minimizes impaction and/or sedimentation losses (Fink, para [0124]).
Lisberg is silent regarding arrangement/inhaler being Dry Powder Inhaler (DPI) arrangement/comprising a DPI, wherein the DPI includes expulsion means for expelling a powdered drug from the DPI into the spacer device, said drug encapsulated in the form of a capsule, caplet, or gel covering, said expulsion means including piercing means for piercing said capsule, caplet or gel covering to liberate the powder prior to expulsion from the DPI. However, Sievers demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to utilize a bag spacer (inflatable reservoir 30) as part of a Dry Powder Inhaler (DPI) arrangement/comprising a DPI (dry powder inhaler 100) wherein the DPI includes expulsion means (compressible component 20) for expelling a powdered drug from the DPI into the spacer device (Fig. 1; para [0007]), said drug encapsulated in the form of a capsule, caplet, or gel covering (para [0038]), and Djupesland demonstrates that DPIs including piercing means (piercing element 123) for piercing a capsule, caplet or gel covering to liberate the powder prior to expulsion from the DPI (Figs. 1/12/15; paras [0169-176], [0306], [0320]) were well known in the respiratory therapy art before the effective filing date of the claimed invention, such that it would have been obvious to an artisan before the effective filing date to modify the spacer of Lisberg such that it is connected to/to be used with a standard DPI construction as taught by Sievers and Djupesland, in order to provide the expected results of expanding the functionality of the spacer by configuring it for delivery of powdered medicaments.
Regarding claim 2, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Lisberg further discloses/teaches wherein the arrangement is valveless (no valves are disclosed in Lisberg).
Regarding claim 6, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Lisberg further teaches wherein the inlet (passage) comprises a mount defining, as best understood, the inlet for sealingly engaging with an outlet of the DPI (Fig. 12), the inlet surrounded by a sealing collar (adaptor 40) configured to seal against the DPI (Fig. 18; para [0029]; wherein the modified spacer of Lisberg is attached to a DPI as discussed above and thus taught .  
Regarding claim 7, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Lisberg further discloses wherein the outlet (passage) comprises a mouthpiece (mouthpiece piece 22) defining, as best understood, the outlet which provides unimpeded air and drug flow between the chamber and the ambient environment or, during use, the user's mouth (Figs. 2 and 4; where screen 48 and reed 24 readily pass air/gas therethrough and thus are not considered to impede the flow).
Regarding claim 13, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Lisberg further teaches wherein the outlet includes a filter (screen 48) (Fig. 5) associated therewith to prevent lumps or oversized drug particles from being expelled from the chamber or outlet (as inherently provided by the structure of the screen).  
Regarding claim 14, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Djupesland further educates the modified Lisberg to include wherein the expulsion means is in the form of a propellant canister, an outlet of which is attached in fluid flow communication with the inlet (Fig. 12; para [0306]), as known expulsion means expected to perform according to claim 1.  
Regarding claim 15, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Sievers OR Djupesland further educates the modified Lisberg to include wherein the expulsion means is in the form of a conduit connected to a positive pressure gas pump or supply (Sievers Fig. 1; para [0007] OR Djupesland Fig. 15; para [0320]) as known expulsion means expected to perform according to claim 1.  
Regarding claim 16, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein Djupesland further educates the modified Lisberg to include wherein the expulsion means is in the form of an entrainment mouthpiece shaped and dimensioned to allow a user of the device to expel the contents of the DPI through the outlet by exhalation (Fig. 1; paras [0169-176]) as known expulsion means expected to perform according to claim 1.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg, Fink, Sievers and Djupesland as applied to claim 1 above, and further in view of Richardson (US 2014/0230817 A1; hereinafter “Richardson”).
Regarding claims 3-4, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, but Lisberg is silent regarding wherein the body, inlet, outlet, and/or bag is configured to reduce a static electricity charge by being made of electrically conductive material, i.e. wherein the bag is made of a metallised polymer film or aluminium foil. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Richardson demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention to make inhaler components out of anti-static polymers or aluminum foil (para [0093]; wherein, as a metal, aluminum is an electrically conductive material). Therefore, it would .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lisberg, Fink, Sievers and Djupesland as applied to claim 1 above, and further in view Engelbreth et al. (US 2016/0030687 A1; hereinafter “Engelbreth”).
Regarding claim 5, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, but Lisberg is silent regarding wherein the body, inlet, outlet, and/or bag is configured to reduce a static electricity charge by being treated with an anti-static agent. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Engelbreth demonstrates that it was well known in the inhaler art before the effective filing date of the claimed invention to configure an inhaler component to reduce a static electricity charge by treating it with an anti-static agent (para [0068]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for any one or more of the body, inlet, bag or outlet of Lisberg, to be configured to reduce a static electricity charge by being treated with an antistatic agent as taught by Engelbreth, in order to in order to produce .

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lisberg, Fink, Sievers and Djupesland as applied to claim 1 above, and further in view of McKinnon et al. (US 2013/0192597 A1; hereinafter “McKinnon”).
Regarding claim 8, Lisberg in view of Fink, Sievers and Djupesland teaches the DPI arrangement of claim 1, wherein the bag has an opening (at the top thereof, see e.g. Fig. 1), but Lisberg is silent regarding the bag including a collar that is shaped and dimensioned to fit securely to a lower perimeter of the body of the spacer device to facilitate releasable attachment of the bag to the body, the collar extending along an upper periphery of the bag opening and extending at least partially around the opening of the bag. However, McKinnon demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention for a flexible bag (e.g. reservoir bag 68 OR self-inflating reservoir 100) (Fig. 4 OR 6-8) to include a collar (the narrow neck of the bag to the left in Fig.4 and/or attaching device 70 OR inlet 106) that is shaped and dimensioned to fit securely to the lower perimeter of the body (right facing perimeter of housing 64 OR housing 32) of a spacer device (Fig. 4 OR 6-8), to facilitate releasable attachment of the bag to the body (para [0039] OR [0047]), the collar extending along an upper periphery of the bag opening and extending at least partially around the opening of the bag (McKinnon Figs. 6-8). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the opening of the bag of Lisberg  collar that is shaped and dimensioned to fit securely to a lower perimeter of the body of the spacer device to facilitate releasable attachment of the bag to the body, the collar extending along an upper periphery of the bag opening and extending at least partially around the opening of the bag as taught by McKinnon, as a matter of design choice and/or functional substitution, in order to provide the expected result of a known, suitable and robust means for securely attaching the bag to the body.
Regarding claims 9 and 10, Lisberg in view of Fink, Sievers, Djupesland and McKinnon teaches the DPI arrangement of claim 8, but Lisberg is silent regarding wherein the bag opening is biased towards an open, distended position by way of being made of a resiliently flexible material, and wherein the bag is configured to spontaneously adopt a shape of an open inflated/distended position through shape or material memory, a capacity for the bag to adopt this shape engineered to ensure negligible resistance to the collapse of the bag during inhalation. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and McKinnon further teaches a bag opening that is biased towards an open, distended position (para [0016]) by way of being made of a resiliently flexible material (Fig. 4 in view of paras [0016] and [0042]), wherein the bag is configured to spontaneously adopt a shape of an open inflated/distended position through shape or material memory (paras [0016] and [0042]), and since the bag is described as being made of relatively thin walled PVC (para [0042]), a capacity for the bag to adopt this shape is considered to have been engineered to ensure negligible resistance to the collapse of the bag during inhalation [see also where Sievers . Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the bag and opening/collar of modified Lisberg to further include wherein the bag opening is biased towards an open, distended position by way of being made of a resiliently flexible material, and wherein the bag is configured to spontaneously adopt a shape of an open inflated/distended position through shape or material memory, a capacity for the bag to adopt this shape engineered to ensure negligible resistance to the collapse of the bag during inhalation as further taught by McKinnon [and also Sievers and Lisberg], in order to provide a bag opening that is not blocked as the bag collapses, which could otherwise trap gas/medicament (McKinnon para [0016]), and a bag that self-inflates for convenience and/or to aid in the use of the device by automatically returning the bag to the ready-for-use state (McKinnon para [0042]), and which readily collapses for storage and/or to indicate inhalation without overly taxing the patient.
Regarding claim 11, Lisberg in view of Fink, Sievers, Djupesland and McKinnon teaches the DPI arrangement of claim 8, wherein Lisberg as modified to include a self-opening bag as taught by McKinnon further includes wherein the bag is provided with a peripherally extending, resiliently flexible seam which serves to resist vertical collapse of the bag during inhalation and exhalation (McKinnon para [0016]).  
Regarding claim 12, Lisberg in view of Fink, Sievers, Djupesland and McKinnon teaches the DPI arrangement of claim 8, wherein a size, shape and or distensibility of said bag is selected according to a lung volume and inhalation capacity and/or capabilities of the user, the medical needs at the time of use, and/or the user preference (the bag of Lisberg in view of Fink, Sievers, Djupesland and McKinnon necessarily has some size, shape and distensibility, and it is disclosed for use with patients, such that the size, shape and distensibility is fully capable of having been selected according the claimed criteria, as the size, shape and distensibility of the bag of Lisberg in view of Fink, Sievers, Djupesland and McKinnon is understood to fall within ranges that would be appropriate to said selection given its intended use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional reference regarding similar spacer arrangements: Coifman (US 2006/0260606 A1). Additional references regarding the obvious use of anti-static materials in spacers or other inhaler-associated components: Geiger (US 2008/0210225 A1); Smaldone (US 2016/0339187 A1); Abrams et al. (US 2003/0041859 A1). Additional references regarding spacers comprising flexible bags: Yanda (US 3,923,043); Steelman et al. (US 2013/0276781 A1); Greco (US 5,842,467); Dhuper et al. (US 2005/0217667 A1 and US 2007/0283954 A1); Miller et al. (US 5,613,489); Farmer (US 2002/0069870 A1); Scheuch et al. (US 6,463,929 B1 and US 6,401,710 B1); Mecikalski (US 6,158,428); Andrus et al. (US 7,726,310 B2); Spector (US 4,119,097); Watchtel et al. (US 9,108,011 B2).		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785